Citation Nr: 0524022	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
disorder/pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1942 to April 
1943.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that determined new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim.  The Board reopened the 
veteran's claim and remanded it in October 2002.  In May 2003 
the Board denied the veteran's claim, but that decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court).  The case was remanded by the Board in 
November 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the Joint Motion for Remand, which the Court directed 
compliance, it was indicated to be necessary to consider VA 
General Counsel Precedent Opinion number 3-2003, which had 
been issued subsequent to the Board's original decision.  
That precedent opinion addressed the question of aggravation 
of pre-service disability.  

In this regard, the veteran's enlistment physical in November 
1942 notes cavus feet bilaterally, and a swollen right ankle.  
In December 1942, the veteran underwent an orthopedic 
examination of his deformed feet.  The examiner found severe 
pes cavus with a slight varus deformity, and indicated that 
the veteran should not be required to do anything other than 
clerical work and should not have to drill, stand guard, or 
march, stating that the veteran was a strictly limited duty 
person.  Subsequent orthopedic clinic notes in late December 
1942, mid January 1943, and early February 1943 continue to 
address his pes cavus, noting that it showed very little 
improvement from the previous examinations.

The veteran was hospitalized from March 6, 1943, to April 23, 
1943.  A copy of the nurses' log from the hospitalization 
indicates that the veteran was admitted in early March with a 
diagnosis of club foot (pes cavus).  Other records from the 
hospitalization indicate that the veteran's pes cavus was a 
congenital defect which was considered moderately severe and 
which existed prior to enlistment.  The chief complaint 
listed was "painful sore feet".  The doctor noted that the 
veteran had had trouble with his feet all his life, but 
managed to protect them in civilian life by avoiding 
excessive use of them.  However, the doctor indicated that 
after enlistment into the army the veteran's feet became more 
painful, and he became unable to perform his duties.  The 
veteran also was observed as having swelling in his ankles 
when he used his feet a good bit.  An examination dated March 
6, 1943 indicated that the veteran had pes cavus in both feet 
which was quite severe.

The April 1943 clinical record brief contains a final 
diagnosis of congenital pes cavus of the right and left foot.  
Even though the veteran's service medical records (SMRs) 
reflect that he had been placed on light clerical duty, a 
disability discharge was recommended as no useful service 
could be obtained from the veteran.  The certificate of 
disability discharge reflects that discharge was recommended 
on account of "Club foot, Bilateral" while the Report of 
Board of Medical Officers, found in the same document, 
indicated severe, congenital bilateral pes cavus, and 
asserted that the maximum benefit from hospitalization had 
been achieved.  

Given the record as articulated above, additional development 
is necessary to ascertain whether the veteran's disability 
was aggravated by service for purposes of establishing 
service connection.   

Accordingly, this matter is REMANDED for the following 
action:

1.  Return the veteran's claims file to 
the doctor who examined of the veteran in 
March 2003, who should be asked to re-
familiarize himself with the evidence of 
record, and provide an addendum to his 
report that addresses whether, based on 
all the evidence pertaining to the 
manifestation of the disability prior to, 
during and subsequent to service, the 
veteran's right foot pes cavus and any 
right ankle disorder underwent an 
increase in severity during service in 
1942/43.  If an increase in severity did 
occur during service in 1942/43, the 
examiner should also indicate whether or 
not it is clear and unmistakable that 
this increase in severity was due to the 
natural progress of the condition.  If an 
examination of the veteran is needed to 
provide the requested opinions, that 
should be arranged.  Similarly, if this 
physician is not available, the matter 
should be referred to another physician 
for the requested opinions.  

Furthermore, since the veteran now 
apparently recalls that he fractured his 
ankle in service, although not evident by 
the service medical records, the opinion 
should indicate whether or not its 
conclusions are based on an understanding 
the ankle was fractured in service.  If 
any conclusion turns on the fact an ankle 
fracture occurred in service, then the 
opinions provided should be in the 
alternative; i.e., those based on the 
premise an ankle fracture occurred in 
service, and those based on the premise 
the right ankle was not fractured in 
service.  

2.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


